 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


  SPRING VALLEY BRANCH OF THE
  NATIONAL ASSOCIATION FOR THE
  ADVANCEMENT OF COLORED PEOPLE;
  JULIO CLERVEAUX; CHEVON DOS
  REIS; ERIC GOODWIN; JOSE VITELIO
                                                          Case No: 7:17 Civ 08943(CS)(JCM)
  GREGORIO; DOROTHY MILLER;
  HILLARY MOREAU; and WASHINGTON
  SANCHEZ,

                           Plaintiffs,

                v.

  EAST RAMAPO CENTRAL SCHOOL
  DISTRICT,

                           Defendants.


  NOTICE OF RULE 72(a) OBJECTION TO, AND MOTION TO RECONSIDER,
MAGISTRATE JUDGE’S DECEMBER 3, 2018 ORDER GRANTING DEFENDANT’S
     MOTION TO QUASH SUBPOENAS DIRECTED TO DAVID BUTLER

       PLEASE TAKE NOTICE that pursuant to Fed. R. Civ. P. 72(a), Plaintiffs National

Association for the Advancement of Colored People, Spring Valley Branch; Julio Clerveaux;

Chevon Dos Reis; Eric Goodwin; Jose Vitelio Gregorio; Dorothy Miller; Hillary Moreau; and

Washington Sanchez (“Plaintiffs”), by and through undersigned counsel, object to the

Magistrate Judge’s December 3, 2018 Order (See Dec. 3, 2018 Minute Entry.) granting

Defendant East Ramapo Central School District’s (“Defendant”) motion to quash subpoenas

directed to David J. Butler, and hereby move this Court to reconsider and reverse and/or amend

the Magistrate Judge’s Order. In the alternative, Plaintiffs respectfully request that the Court

hold its final decision until the parties have a final order from the Second Circuit regarding



                                               1
 whether Harry Grossman must testify at a deposition.         Plaintiffs also file the attached

 memorandum of law in support of their objection and motion to reconsider.

                                          *         *     *

                                              LATHAM & WATKINS, LLP
Dated: December 17, 2018
                                              s/ Claudia Salomon
                                              Claudia Theda Salomon
                                              885 Third Avenue
                                              New York, NY 10022
                                              Telephone: (212) 906-1200
                                              Facsimile: (212) 751-4864
                                              Email: claudia.salomon@lw.com

                                              Counsel for Plaintiffs
                                              National Association for the Advancement of
                                              Colored People, Spring Valley Branch, Julio
                                              Clerveaux, Chevon Dos Reis, Eric Goodwin, Jose
                                              Vitelio Gregorio, Dorothy Miller, Hillary Moreau,
                                              and Washington Sanchez




                                                2
                              CERTIFICATE OF SERVICE
       I hereby certify that on, December 17, 2018, a true and correct copy of the foregoing was

served by CM/ECF on all counsel of record, including the following:

  David J. Butler
  Randall Levine
  101 Park Avenue
  New York, NY 10178
  T: (212) 309-6000
  F: (212) 309-6001
  david.butler@morganlewis.com
  randall.levine@morganlewis.com


  William Cravens
  Clara Kollm
  Adam Adler
  1111 Pennsylvania Avenue,
  NW Washington, DC 20004
  T: (202) 739-3000
  F: (202) 739-3001
  william.cravens@morganlewis.com
  clara.kollm@morganlewis.com
  adam.adler@morganlewis.com



                                               s/ Claudia Salomon
                                               Claudia Salomon
